UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASAUN J. BULLOCK,
                               Plaintiff,                      21-CV-1555 (LLS)
                      -against-
ERIC UNKNOWN, et al.,                                          ORDER

                               Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action asserting that Defendants evicted him from

his apartment. Because Plaintiff did not state any facts suggesting that Defendants violated his

rights, on March 5, 2021, the Court granted him leave to file an amended complaint. On March

8, 2021, the Clerk’s Office mailed the order, but on March 17, 2021, it was returned to the Court

because the address was insufficient. The Clerk’s Office resent the order, to another possible

address, but on April 2, 2021, that mailing was also returned. 1

        Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may dismiss an

action sua sponte for failure to prosecute after notifying the plaintiff. LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001). A plaintiff “is required to notify the Court when

his address changes, and failure to do so is sufficient to justify dismissal of a plaintiff’s

complaint.” Fields v. Beem, No. 13-CV-0005, 2013 WL 3872834, at *2 (N.D.N.Y. July 24, 2013)

(collecting cases).

        Accordingly, the Court directs Plaintiff to complete, date, and sign the attached change of

address form within thirty days of the date of this order. If Plaintiff fails to update his address of




        1
            Plaintiff handwrote his complaint and did not provide a legible description of his
address.
record within the time allowed, the Court will dismiss the action without prejudice for failure to

prosecute.

                                            CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff at 230 W. 150th St.,

New York, NY 10039, the address Plaintiff has provided to the Court, and note service on the

docket.

          Within thirty days of the date of this order, Plaintiff must complete, date, and sign the

attached change of address form. If Plaintiff submits the change of address form, it should be

labeled with docket number 21-CV-1555 (LLS). Should Plaintiff fail to comply with this order,

the Court will dismiss the action without prejudice for failure to prosecute.

SO ORDERED.

Dated:      May 3, 2021
            New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                    2
